Citation Nr: 1202362	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her friend



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to March 1946.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Houston RO currently has jurisdiction of the claims file.    

In October 2011, the appellant and her friend presented testimony relevant to this appeal before the undersigned Veterans Law Judge during a Board hearing held at the San Antonio RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was granted death pension benefits as the surviving spouse of the Veteran by a rating decision dated in March 2007, with an effective date of November 1, 2006, the first of the month following the Veteran's death.  Presently, she is seeking entitlement to additional allowance for special monthly pension benefits based on the need for regular aid and attendance, or due to housebound status.  

The appellant has asserted that she requires the regular aid and attendance of another person as a result of multiple physical disabilities such as diabetes, back pain, kidney problems, restricted left arm movement, vertigo, generalized body pain, right foot problems, hypertension, chest pain, and a heart disorder, as well as severe depression.  She has further indicated that she is essentially housebound due to her fear and panic of frequently falling and hurting herself as a result of her vertigo. 

It is notable that there is little medical evidence of record pertaining to the severity of the appellant's current physical disabilities.  There is only a December 2007 Statement of Attending Physician reflecting diagnoses of left elbow pain, diabetes mellitus, and obesity, and a Medical Statement for Consideration of Aid & Attendance received in September 2008.  After the RO requested records from a private clinic in Harlingen, Texas, Su Clinica Familiar, the clinic responded in March 2008 that no records were found and the appellant had not been treated at the facility.  There are no medical records pertaining to mental disability.        

At the October 2011 Board hearing, the undersigned asked the appellant to provide information regarding where she receives medical treatment and complete the appropriate release and authorization forms so that VA may request the records and review them in connection with her appeal.  See hearing transcript, page 19.  The appellant reported that she had not been able to secure the records herself because she experienced some difficulty obtaining certain records pertaining to her medical treatment due to the expense involved.  The appellant reported that she has not received treatment through VA.  See hearing transcript, page 20.  

On the day of the Board hearing, the appellant completed and signed Authorization and Consent to Release Information to VA forms (VA Forms 21-4142) identifying two private medical facilities in Texas, the Knapp Medical Center in Weslaco and the Valley Baptist Medical Center in Harlingen, where she has received emergency room treatment although no dates were specified.  

Thus, in consideration of the foregoing, the Board finds that a remand is necessary in order to obtain the treatment records identified by the appellant.  38 C.F.R. 
§ 3.159(c)(1).  

Further, because this case is already being remanded for the reasons above, the Board also finds that the laboratory report from Laboratorio Express dated in August 2008 should be translated from Spanish to English on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records pertaining to any treatment that the appellant has received at the Knapp Medical Center in Weslaco, Texas and Valley Baptist Medical in Harlingen, Texas from November 2006 to the present.  (The completed VA Forms 21-4142 are in the claims file).  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  Translate the August 2008 laboratory report from Laboratorio Express from Spanish into English and associate the translation with the record. 

3.  Thereafter, readjudicate the appellant's claim, to include consideration as to whether providing the appellant with appropriate medical examination is necessary.  Should the benefit sought on appeal remain denied, provide the appellant and her representative with a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


